[NOT FOR PUBLICATION]                                [NOT FOR PUBLICATION]

                  UNITED STATES COURT OF APPEALS
                      FOR THE FIRST CIRCUIT

No. 96-2208

                         MANUEL TAVARES,

                       Plaintiff, Appellee,

                                v.

                     MICHIGAN FISHING, INC.,

                      Defendant, Appellant.

                                                                                                

           APPEAL FROM THE UNITED STATES DISTRICT COURT

                FOR THE DISTRICT OF MASSACHUSETTS

           [Hon. William G. Young, U.S. District Judge]                                                                

                                                                                                

                              Before

                      Stahl, Circuit Judge,                                                    

                    Cyr, Senior Circuit Judge,                                                       

                    and Lynch, Circuit Judge.                                                      

                                                                                                

   Thomas E. Clinton, with whom Clinton & Muzyka, P.C. was on brief                                                                
for appellant.
   Michael B. Latti, with whom Carolyn M. Latti and Latti Associates                                                                              
LLP were on brief for appellee.           

                                                                                                

                         October 24, 1997
                                                                                                

          Per  Curiam.     Michigan  Fishing,  Inc.  ("Michigan")                    Per  Curiam                               

appeals the district  court's denial of its motion  for new trial

after the jury found  it liable under the Jones Act,  46 U.S.C.  

688  (Supp. 1997),  for bodily  injuries  sustained by  plaintiff

Manuel Tavares while a seaman  aboard the F/V CONCORDIA, owned by

Michigan.   In particular,  Michigan contends that  the following

jury argument by plaintiff's counsel was unfairly prejudicial:

               [Captain   Jacobsen]   says,   I   don't
          remember.   I don't  remember whether  I gave
          someone a  list after  this accident,  to fix
          it.   I don't  remember.   I don't  remember.
          That's  all he keeps  on saying, but  we know                                                                 
          that  four days  after there was  this repair                                                                 
          done  and there was an invoice  for it and it                                                                 
          was  done   and  it  was  on  that  starboard                                                                 
          hoister.  (emphasis added).                                             

Michigan argues  that  the quoted  language invited  the jury  to

treat  the invoice  as substantive  evidence  of liability,  even

though the invoice was never admitted in evidence.

          There  was  no abuse  of  discretion.    See Correa  v.                                                                       

Hospital San Francisco, 69 F.3d 1184, 1194 (1st Cir. 1995), cert.                                                                           

denied, 116 S. Ct. 1423 (1996).  The same invoice  had been used                

earlier to  impeach the ship's  captain, after he  denied knowing

whether any repairs were made  to the hoister after the accident.

Furthermore, the trial judge promptly cautioned the jury that the

invoice was not to be  considered substantive evidence, but  only

for impeachment purposes.

          Michigan nonetheless maintains that  the jury must have

disregarded the district court instruction.  It points to a later

jury  note:   "Why  was  invoice for  repairs  not submitted  for

                                2

evidence?  Exactly  what did it show."   Thereafter, however, the

trial  judge firmly  disabused  the  jury  of  any  misconception

portended by the note:

               First, "Why was  invoice for repairs not
          submitted for  evidence?"   Because it's  not
          admissible under the laws of evidence and the
          law governing this case.
               So, in  answer to  the second  question,
          I'll  have nothing to say about what it shows
          or  not . . . or even  if it's an invoice for
          repairs.  You  have heard those things  which
          are admissible  and I  have charged you  with
          respect to them. 

          Coupled with  its earlier instruction  that the invoice

could be considered only "to get a handle on the believability of

the witnesses who  testified before [the jury], and  nothing else

whatsoever[,]" the district court's later cautionary  instruction

was sufficient to keep  the jury on the proper track.   See Conde                                                                           

v.  Starlight I,  Inc., 103 F.3d 210, 213  (1st Cir.  1997) ("We                                

normally  presume that a  jury follows instructions  to disregard

improper argumentation.").

          Affirmed.                    Affirmed                            

                                3